Title: To John Adams from Bidé de Chavagnes, 16 February 1780
From: Chavagnes, Bidé de
To: Adams, John


      
       Mon cher monsieur
       a brest ce 16e. fevrier 1780
      
      Si je nay pas eu l’honneur de vous ecrire depuis mon arrivée a brest, c est que ayant scau su a la corogne que votre projet etoit d’aller a madrid, je vous crois tout au plus rendu soit a paris, soit a versailles, mais je prends un interest trop sincere et trop vif a votre santé a celle de vos chers enfants, de messieurs denas et allain pour ne pas vous en demander des nouvelles, en vous reiterant les voeux que je forme pour quelles soint parfaites et quelles nayent point eté derangées par la longueur et duretés de vos voyages, et les sentiments de reconnoissance et D’attachement que vous m’avez inspirés avec tous les habitants de boston. Ma santé ainsi que celles de tous nos messieurs s est toujours assez bien soutenue quoyque pour venir de la corogne icy j aye eté 10 jours avec des vents contraires tres forts et une mer tres dure. La pauvre sensible n’a pas pu absolument se deshabituer de faire de l eau, mais en bien moindre quantité que par le passé. Je viens de les quitter absolument. J ose esperer que le ministre voudra bien m’accorder un mois ou 6 semaines pour me reposer un peu, aller voir madame luy demander raison de touttes les santes qu’on luy a porté, et mettre un peu D’ordre dans mes affaires. Je me suis informe a mon arrivée a brest s il y avoit un agent de l’amerique, on m’a dit que non. Je me suis en consequence adressé a mr. l’intendant, nommé mr. de la porte qui m’a assuré qu en faisant remettre vos malles, et touttes les affaires que j ay a messieurs gerard de malherbes et allain, il vous les feroit parvenir. Je les y ay fait remettre avec touttes les precautions qui ont pu dependre de moy, trop heureux d’avoir trouvé et de trouver encor les occasions de vous estre util en quelque chose, ainsi qu’a tous vos compatriottes chez lesquels je desirerois fort pouvoir un jour vous rammener. J ignore ceque l on vat faire de moy cette année mais quelque part ou je sois destiné si je puis le scavoir je me feray un vray plaisir en m’informant de vos nouvelles de vous demander vos ordres et commissions, en vous priant d’estre bien persuadé que rien ne peut egaller les sentiments du sincere et respectueux attachement avec lequel j ay l honneur d estre pour la vie, Mon cher monsieur Votre tres humble et tres obeissant serviteur.
      
       Bidé de chavagnescapne des vaux du roy de france
      
      
       Mille compliments respectueux a messieurs denas et allain. J embrasse les chers enfants.
      
     